FILED
                              UNITED STATES DISTRICT COURT                                      JUL J 1 tu09
                              FOR THE DISTRICT OF COLUMBIA                                 Clerk, U.S. District and
                                                                                              Bankruptcy Courts

Damon Lloyd Goffe,                                    )
                                                      )
                Plaintiff,                            )

                v.
                                                      )
                                                      )       Civil Action No.       09 1438
                                                      )
Oprah Winfrey,                                        )
                                                      )
                Defendant.                            )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint, which

is accompanied by an application to proceed in forma pauperis. The Court will grant the

application and will dismiss the case for lack of subject matter jurisdiction.

       Plaintiff, a resident of Bronx, New York, sues Oprah Winfrey and Harpo, Inc., for

copyright infringement. "[N]o civil action for infringement of the copyright in any United States

work shall be instituted until preregistration or registration of the copyright claim has been made

in accordance with this title [or] ... where the deposit, application, and fee required for

registration have been delivered to the Copyright Office in proper form and registration has been

refused[.]" 17 U.S.C. § 411(a). Plaintiff does not allege that he complied with the registration

provlSlons. The complaint therefore will be dismissed for lack of jurisdiction. See Goffe v.

Winfrey, 2008 WL 4787515     * 1 (S.D.N.Y., Oct. 31,2008) (finding same).        A separate Order

accompanies this Memorandum Opinion.




Date: July   .Lf ,2009



                                                                                                        3